Exhibit 10.32T
AAL-PA-1980-LA-1003493
American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas 75261-9616

     
Subject:
  Installation of Cabin Systems Equipment
 
   
Reference:
  Purchase Agreement No. 1980 between The Boeing Company and American Airlines,
Inc. relating to Model 777-323ER aircraft (Aircraft)

This letter agreement (Letter Agreement) is entered into on the date below and
amends and supplements the Purchase Agreement referenced above. All capitalized
terms used herein but not otherwise defined in this Letter Agreement shall have
the same meanings assigned thereto in Exhibit C to the Purchase Agreement or
elsewhere in such Purchase Agreement.
Customer desires Boeing to install in the Aircraft the inflight entertainment
and cabin communications systems (IFE/CCS) described in Attachment A to this
Letter Agreement.
Because of the complexity of the IFE/CCS, special attention and additional
resources will be required during the development, integration, certification,
and manufacture of the Aircraft to achieve proper operation of the IFE/CCS at
the time of delivery of the Aircraft. To assist Customer, Boeing will perform
the functions of project manager (the Project Manager) as set forth in
Attachment B.
1. Responsibilities.
          1.1 Customer’s responsibilities:
                    1.1.1 Provide Customer’s IFE/CCS system requirements to
Boeing;
                    1.1.2 Select the IFE/CCS suppliers (Vendors) from among
those suppliers identified in the Change Requests listed in Attachment A to this
Letter Agreement (Customer has selected such Vendors as of the date of this
Letter Agreement);

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
AAL-PA-1980-LA-1003493
Page 2
                    1.1.3 Promptly after selecting Vendors, participate with
Boeing in meetings with Vendors to ensure that Vendor’s functional system
specifications meet Customer’s and Boeing’s respective requirements;
                    1.1.4 Select Vendor part numbers and provide such part
numbers to Boeing by as soon as reasonably possible following Vendor selection
(Customer has selected such part numbers as of the date of this Letter
Agreement);
                    1.1.5 Negotiate and obtain agreements on product assurance,
product support following Aircraft delivery (including spares support), and any
other terms desirable to Customer in its own discretion directly with Vendors;
                    1.1.6 Provide pricing information for part numbers selected
above to Boeing by a mutually selected date;
                    1.1.7 Negotiate and obtain agreements with any required
service providers; and
                    1.1.8 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] include in
Customer’s contract with any seat supplier a condition obligating such seat
supplier to enter into and comply with a Boeing approved bonded stores
agreement. This bonded stores agreement (in form and substance reasonably
satisfactory to Boeing) will set forth the procedures concerning the use,
handling and storage for the Boeing owned IFE/CCS equipment during the time such
equipment is under the seat supplier’s control.
          1.2 Boeing will in a timely manner:
                    1.2.1 Responsibly perform the functions of Project Manager
in accordance with the terms of this Letter Agreement and Attachment B;
                    1.2.2 Provide Aircraft interface requirements to Vendors as
specified in Boeing Document D6-36440, “Standard Cabin Systems Requirements
Document” (SCSRD) and as specified in Section 3.A of Attachment B;
                    1.2.3 Assist Vendors in the development of their IFE/CCS
system specifications and approve such specifications;

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
AAL-PA-1980-LA-1003493
Page 3
                    1.2.4 Negotiate terms and conditions (except for price,
product assurance, product support following Aircraft delivery and any other
terms desirable to Customer in its own discretion) and enter into contracts with
Vendors and manage such contracts for the IFE/CCS;
                    1.2.5 Coordinate the resolution of technical issues with
Vendors;
                    1.2.6 Ensure that at time of Aircraft delivery the IFE/CCS
configuration and functionality meets the requirements of the Detail
Specification including all Change Requests contained in Attachment A to this
Letter Agreement as such Attachment A may be amended from time to time;
                    1.2.7 Prior to or at delivery of the applicable Aircraft,
obtain FAA certification of the Aircraft with the IFE/CCS installed therein,
including the Systems Software identified in Section 2.1 of this Letter
Agreement; and
                    1.2.8 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
2. Software.
          IFE/CCS systems may contain software of the following two types:
          2.1 The software required to operate and certify the IFE/CCS systems
on the Aircraft is the Systems Software and it is considered a part of the
IFE/CCS for purposes of this Letter Agreement.
          2.2 The software accessible to the Aircraft passengers and cabin crews
which controls Customer’s specified optional features is Customer’s Software and
it is not a part of the IFE/CCS for purposes of this Letter Agreement.
                    2.2.1 Customer is solely responsible for specifying
Customer’s Software functional and performance requirements and ensuring that
Customer’s Software meets such requirements. Customer and Customer’s Software
supplier will have total responsibility for the writing, certification,
modification, revision, or correction of any of Customer’s Software. Boeing will
not perform the functions and obligations described in Section 1.2 above, nor
the Project Manager’s functions described in Attachment B, for Customer’s
Software.

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
AAL-PA-1980-LA-1003493
Page 4
                    2.2.2 The omission of any Customer’s Software or the lack of
any functionality of Customer’s Software will not be a valid condition for
Customer’s rejection of the Aircraft at the time of Aircraft delivery.
                    2.2.3 Boeing has no obligation to approve any documentation
to support Customer’s Software certification. Notwithstanding the preceding
sentence, Boeing will, however, only review and operate Customer’s Software if
in Boeing’s reasonable opinion such review and operation is necessary to certify
the IFE/CCS system on the Aircraft.
                    2.2.4 Boeing will not be responsible for obtaining FAA
certification for Customer’s Software.
3. Changes.
          3.1 After Boeing and Vendor have entered into a contract for the
purchase of the IFE/CCS, changes to such contract may only be made by Boeing;
provided, however, that such changes will be made with the prior consent of
Customer. Notwithstanding the foregoing, Customer may request changes at any
time. Any such Customer request for changes to the IFE/CCS specification after
the Boeing/Vendor contract has been signed must be made in writing directly to
Boeing. Boeing shall respond to such request by Customer in a timely manner. If
such change is technically feasible and Boeing has the resources and time to
incorporate such change, then Boeing shall negotiate with the Vendor to
incorporate such change into the contract for the IFE/CCS. Any Vendor price
increase resulting from such a change will be negotiated between Customer and
Vendor.
          3.2 Boeing and Customer recognize that the developmental nature of the
IFE/CCS may require changes to the IFE/CCS or the Aircraft in order to ensure
(i) compatibility of the IFE/CCS with the Aircraft and all other Aircraft
systems, and (ii) FAA certification of the Aircraft with the IFE/CCS installed
therein. In such event Boeing will notify Customer and recommend to Customer the
most practical means for incorporating any such change. If within 15 days (or
such longer period of time as may be mutually agreed in writing) after such
notification Customer and Boeing through negotiations cannot mutually agree on
the incorporation of any such change or alternate course of action, then the
remedies available to Boeing in Section 5 shall apply.
          3.3 The incorporation into the Aircraft of any mutually agreed change
to the IFE/CCS may result in Boeing adjusting the price of the Change Request
contained in Attachment A to this Letter Agreement.

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
AAL-PA-1980-LA-1003493
Page 5
          3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          3.5 Boeing’s obligation to obtain FAA certification of the Aircraft
with the IFE/CCS installed is limited to the IFE/CCS as described in Attachment
A, as Attachment A may be amended from time to time.
          3.6 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
                    3.6.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                    3.6.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
4. Exhibits B and C to the AGTA.
          IFE/CCS is deemed to be BFE for the purposes of the Product Assurance
Document and the Customer Support Document.
5. Remedies.
          5.1 If Customer does not comply with any of its material obligations
set forth herein, Boeing will provide to Customer written notice of such
non-compliance and in the event Customer has not cured such non-compliance by
the date of compliance (which shall be a reasonable period of time in Boeing’s
reasonable judgment) provided in such notice, then Boeing may:
                    5.1.1 to the extent that such delay is attributable to such
non-compliance, take the following steps:
                         5.1.1.1 delay delivery of the Aircraft pursuant to the
provisions of Article 7, “Excusable Delay”, of the AGTA; or
                         5.1.1.2 deliver the Aircraft without part or all of the
IFE/CCS installed, or with part or all of the IFE/CCS inoperative
(notwithstanding the provisions of Section 3.1 of the AGTA and even though such
IFE/CCS is required in order to obtain certification of such Aircraft in
accordance with such provisions), in either event Boeing shall be relieved of
all obligations to install or certify such IFE/CCS; and

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
AAL-PA-1980-LA-1003493
Page 6
                    5.1.2 also increase the Aircraft Price by the amount of
Boeing’s additional costs to the extent attributable to such noncompliance
(except such cost increase shall not include any such costs Boeing has recovered
from any Vendors involved), provided, however, Boeing will use best reasonable
efforts to mitigate such costs. Notwithstanding the preceding sentence, Boeing
has no obligation to recover costs from Vendors.
          5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
6. Advance Payments.
          6.1 An estimated price for the IFE/CCS purchased by Boeing will be
included in the Aircraft Advance Payment Base Price to establish the Advance
Payments for each Aircraft.
          6.2 The Aircraft Price will include the actual IFE/CCS prices and any
associated transportation costs charged Boeing by Vendors.
7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          7.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]”.
          7.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          7.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          7.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
8. Customer’s Indemnification of Boeing.

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
AAL-PA-1980-LA-1003493
Page 7
          8.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].”
          8.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          8.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
AAL-PA-1980-LA-1003493
Page 8
9. Confidential Treatment.
          Customer and Boeing understand that certain commercial and financial
information contained in this Letter Agreement are considered by Boeing and
Customer as confidential. Customer and Boeing agree that each will treat this
Letter Agreement and the information contained herein as confidential and will
not, without the prior written consent of the other, disclose this Letter
Agreement or any information contained herein to any other person or entity,
except as provided in this Letter Agreement or in the Purchase Agreement.

          Very truly yours,    
 
        THE BOEING COMPANY    
 
       
By
       
 
       
 
       
Its
  Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
        Date:                                         , 2011    
 
        AMERICAN AIRLINES, INC.    
 
       
By
       
 
       
 
       
Its
       
 
       
 
        Attachments    

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



Attachment A to
AAL-PA-1980-LA-1003493
Page 1
          [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



Attachment B to
AAL-PA-1980-LA-1003493
Page 1
Attachment B
Project Manager
This Attachment B describes the functions that Boeing will perform as Project
Manager to support (i) the development and integration of the IFE/CCS and
(ii) the FAA certification of the IFE/CCS when installed on the Aircraft.
1. Project Management.
          Boeing will perform the following functions for the IFE/CCS. Boeing
will have authority to make day-to-day management decisions, and decisions on
technical details which in Boeing’s reasonable opinion do not significantly
affect form, fit, function, cost or aesthetics. Boeing will be responsible for:

  A.   Managing the development of all program schedules;     B.   Evaluating
and approving Vendor’s program management and developmental plans;     C.  
Defining program metrics and status requirements;     D.   Scheduling and
conducting (including notifying Customer of) (i) program status reviews and
(ii) meetings to discuss any changes, at intervals mutually agreed to by Boeing
and Customer. Customer will have the right to attend such status meetings
between Boeing and Vendor regarding the Aircraft;     E.   Scheduling and
conducting design and schedule reviews with Customer and Vendors;     F.  
Monitoring compliance with schedules;     G.   Evaluating and approving any
recovery plans or plan revisions which may be required of either Vendors or
Customer;     H.   Leading the development of a joint IFE/CCS project management
plan (the Program Plan) and;     I.   Managing the joint development of the
System Specification.

      P.A. No. 1980   SA-20

 



--------------------------------------------------------------------------------



 



Attachment B to
AAL-PA-1980-LA-1003493
Page 2
2. System Integration.
          Boeing’s performance as Project Manager will include the functions of
systems integrator (Systems Integrator). As Systems Integrator Boeing will
perform the following functions:

  A.   As required, assist Vendors in defining their system specifications for
the IFE/CCS, approve such specifications and develop an overall system
functional specification;     B.   Coordinate Boeing, Customer and Vendor teams
to ensure sufficient Vendor and Vendor sub system testing and an overall cabin
system acceptance test are included in the Program Plan; and     C.   Organize
and conduct technical coordination meetings with Customer and Vendors to review
responsibilities, functionality, Aircraft installation requirements and overall
program schedule, direction and progress.

3. Seat Integration.

  A.   Boeing will coordinate the interface requirements between seat suppliers
and Vendors. Interface requirements are defined in Boeing Document Nos.
D6-36230, “Passenger Seat Design and Installation”; D6-36238, “Passenger Seat
Structural Design and Interface Criteria”; D222W232,; and D222W013-4, “Seat
Assembly Functional Test Plan”.     B.   The Vendors will be required to
coordinate integration testing and provide seat assembly functional test
procedures for seat electronic parts to seat suppliers and Boeing, as determined
by Boeing.     C.   The Vendors will assist the seat suppliers in the
preparation of seat assembly functional test plans.

      P.A. No. 1980   SA-20

 